Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8, and 15, none of the prior art of record discloses in combination with the other limitations of the claim enriching the thermal image data with multimodal biometric data to produce an enriched biometric thermal image; process the enriched biometric thermal image using a trained neural network model, wherein the processing comprises identification of isothermal curves and normalized thermal gradient coloring on the enriched biometric thermal image; perform an authentication check on the enriched biometric thermal image using the trained neural network model to determine if the isothermal curves and normalized thermal gradient coloring matches known characteristics for a purported identity of the object.
The closest prior art of record is Prokoski US 6,173,068 who discloses a thermal imaging device which produces a thermal image from an infrared camera and combines it with a digital or frame grabbed video to determine minutiae of a person and compare it with reference files to classify an individual (see figure 20). The thermal images are normalized to a standard profile before processing (col. 15 lines 13-28).
US 9,852,324 discloses using an infrared camera and optionally a regular image capture device to obtain a thermal image of the face (see figures 1 and 2)

US 2004/0005086 discloses using thermal infrared images which are geometrically normalized and combining facial and eye detection (see figure 2).
US 7,620,265 discloses the fusion of visible and thermal infrared video (see figure 3).
Claims 2-7, 9-14, and 16-20 are allowed at least due to their dependence on the allowed independent claims.  
Contact Information

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669